08/31/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0403


                                         OP 21-0403


 DAVID DWAYNE PINES,                                                     AUG 3 1 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana


       v.
                                                                      ORDER
 LT. VALDEZ, YELLOWSTONE COUNTY
 DETENTION CENTER,

              Respondent.



       Self-represented Petitioner David Dwayne Pines (also known as David Dawayne
Pines, Sr.) has filed a Petition for Writ of Habeas Corpus, indicating that he is entitled to
rnore credit for jail time served than he received. He contends that he "was not given credit
for the 129 days or time done on probation without any violations . . . ."
       We requested copies of the register of actions, original _judgment, and the judgment
for the sentence upon revocation from the Dawson County District Court. Pines appeared
with counsel at his sentencing hearing on October 13, 2016. The District Court sentenced
Pines to the Montana State Prison (MSP) for a suspended ten-year term for felony criminal
endangerment as well as imposing various jail terms for the remaining six misdemeanor
offenses. The court awarded Pines fifty-five days of credit for jail time served. Within
nine months, the State filed a petition for revocation of suspended sentence with the court.
The court dismissed the State's petition upon the State's motion. On April 17, 2018,
Pines's Probation and Parole Officer filed an affidavit in support of a petition for revocation
of suspended sentence. On January 3, 2019, the District Court revoked Pines's suspended
sentence and imposed a ten-year commitment to the Department of Corrections (DOC)
with five years suspended because of the admitted and proven violations. The court also
awarded Pines 298 days of credit for tirne served against the term.
      Pines asserts that he "had consistent good behavior on probation and even P& P
Officer Tara Zoby [recommended] time credited." He contends that his original sentence
should have been five years suspended to the DOC and that with this credit of 129 days
applied, his discharge date should be June 6, 2021. Pines requests a sentence reduction
and his immediate discharge because he has served his sentence.
      Pines correctly provides some of the factual background concerning his sentences,
but his arguments about additional credit are incorrect. Pines is not due more credit for
time served. The District Court awarded him credit for time served in both judgments.
Pines does not explain how he arrived at the number of 129 days, and he does not provide
any corresponding dates to support his arguments. See Miller v. Eleventh Judicial Dist.
Ct, 2007 MT 58, II 14, 336 Mont. 207, 154 P.3d 1186 (the Petitioner in a habeas corpus
proceeding has the burden to convince the Court that his writ should issue). His 'assertion
about good behavior on probation does not match what the sentencing court decided in
2019. The District Court specifically stated that Pines is not entitled to time while on
probation, also known as street time.
      7. The Defendant is due NO CREDIT for satisfactory intervening
      supervision. The Defendant was not in substantial compliance as
      demonstrated by a change in conduct. The underlying and violation offenses
      were strikingly similar. There is no indication that intervening supervision
      benefitted the defendant or society.

Order Revoking Suspended Sentence and Imposing Sentence, at 3 (Mont. Seventh Judicial
Dist. Ct. Jan. 9, 2019). The District Court clearly explained why he was not due time on
probation.
      Pines has not demonstrated illegal incarceration. Pines has a valid sentence under
Montana law. Section 46-18-203(7)(a)(iii), MCA (2017). The judge considered any
elapsed time and decided not to award Pines any additional credit.         Section 46-18-
203(7)(b), MCA (2017). Pines has not served his entire sentence because he received
another sentence in 2019. Instead of a sentence upon revocation to MSP, Pines received a
ten-year commitment to the DOC with five years suspended. Section 46-18-203(8)(c),
                                        2
MCA (2017). Moreover, Pines cannot challenge a sentence upon revocation through the
remedy of habeas corpus relief. Section 46-22-101(2), MCA. Pines he is not entitled to a
sentence reduction. Accordingly,
      IT IS ORDERED that Pines's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
David Dwayne Pines personally.
                        ar-i^
      DATED this S 1 ilay of August, 2021.




                                                            Chief Justice




                                                              Justices




                                           3